Citation Nr: 0947151	
Decision Date: 12/11/09    Archive Date: 12/24/09	

DOCKET NO.  09-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date earlier than October 15, 
2007, for the award of a total rating based on 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of the 
VARO in Salt Lake City, Utah, that granted a total disability 
rating based on individual unemployability due to the 
severity of service-connected disabilities (TDIU) from 
October 15, 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to the provisions of 38 U.S.C.A. § 7107(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  By rating decision dated in March 2006, in pertinent 
part, the RO denied the Veteran's claim for a TDIU.

2.  In May 2006, the RO received the Veteran's notice of 
disagreement as to the denial of his claim for a TDIU.

3.  In November 2006, the RO issued a statement of the case 
in response to the May 2006 notice of disagreement.

4.  Thereafter, no further communication from the Veteran or 
his representative was received by VA until October 15, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 15, 
2007, for the award of a total rating based on 
unemployability are not met.   U.S.C.A. §§ 5107, 5110, 7104, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3. 400, 20.200, 
20.202, 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, imposes obligations 
on VA in terms of its duties to notify and assist claimants 
in the development of their claims.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to open a previously denied claim.

In a letter dated in May 2008, the Veteran was informed of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's earlier effective date claim on appeal is a 
"downstream element" of the RO's grant of a TDIU.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue.  

With regard to assistance, VA has done as much as possible to 
comply with this requirement.  The Veteran provided testimony 
at a personal hearing in October 2009 and a transcript of the 
proceedings is of record.  Statements from others have been 
associated with the file.  Neither the Veteran nor his 
representative has indicated any prejudice caused by VA 
error.  The Board finds that all necessary assistance has 
been provided to the Veteran.  Adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In general, except as otherwise provided, the effective date 
of an evaluation, an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 
32, 34 (1998).  Any communication indicating an intent to 
apply for a benefit under the laws administered by VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 
38 C.F.R. § 3.155.  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or a claim.  Quarles 
v. Derwinski, 3 Vet. App. 129, 134 (1992).

A review of the evidence reveals that in February 2005, the 
Veteran filed a claim for TDIU.  In pertinent part, in a 
March 2006 decision, his claim for TDIU was denied.  He 
submitted a notice of disagreement in May 2006 and a 
Statement of the Case followed in November 2006.  

He was told that he had to submit an appeal with 60 days of 
the November 17, 2006, letter accompanying the Statement of 
the Case or with the remainder, if any, of the one year 
period from the date of the letter notifying him of the 
action he was appealing, that being March 23, 2006.  He was 
also advised that he could request an extension of the time 
in which to file his appeal, provided the request was made 
before expiration of the appeal period.  Thereafter, no 
further communication was received from him or his 
representative until October 15, 2007.  At that time the 
statement from the Veteran's representative indicated that 
material was being submitted "in support of the pending claim 
for benefits" administered by VA.  On October 30, 2007, the 
Veterans Service Center Manager at the Salt Lake City RO 
informed the Veteran that the aforementioned form was 
"unacceptable because it was received much too late.  The 
final date for you to respond was March 23, 2007.  Therefore 
your appeal period has expired."

The record reveals that the statement received on October 15, 
2007, was accepted as a reopened claim.  Following 
development, by rating decision dated in October 2008, 
entitlement to TDIU was granted, effective October 15, 2007.

An appeal to the Board consists of a timely filed NOD in 
writing and, after the statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  The substantive appeal can be 
set forth on a VA Form 9 or in correspondence specifically 
identifying the issue or issues being appealed and setting 
off specific arguments relating to errors of fact or law made 
by the RO.  38 C.F.R. § 20.202.  To be considered timely, the 
substantive appeal must be filed within 60 days from the date 
that the RO mails the statement of the case to the Veteran or 
within the remainder of the one-year period from the date of 
mailing the notification of the determination being appealed.  
38 U.S.C.A. § 20.302(b).  Additionally, an extension for 
filing a substantive appeal may be granted on motion filed 
prior to the expiration of the time limit described above.  
38 C.F.R. § 20.303.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  If the Veteran fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision."  See Roy v. Brown, 5 Vet. App. 
554, 556 (1993).

After reviewing the entire record, the Board finds that the 
Veteran did not file a timely substantive appeal regarding 
the RO's March 2006 rating decision denying TDIU.  The Board 
notes that the RO properly advised the Veteran as to 
appellate rights at the time of the March 2006 denial action 
and by notifying the Veteran by letter dated March 23, 2006.  
The Veteran submitted a timely notice of disagreement as to 
that decision, and the RO sent him a responsive statement of 
the case in November 2006.  Again, as noted above, that 
statement of the case reminded him he had to file a 
substantive appeal within 60 days from the date of the 
statement of the case (that is, November 2006), or within the 
remainder of the one-year period from the date of notice of 
that decision being appealed.

However, the record reflects that no correspondence was 
thereafter received from the Veteran or his representative 
within 60 days of the statement of the case.  No additional 
correspondence was received from either of them until October 
15, 2007.  Thus, the Veteran was clearly advised that he had 
to file a substantive appeal within 60 days from the date of 
issuance of the statement of the case, or within the 
remainder, if any, of the one-year period from the notice of 
the March 2006 decision that was appealed.  There was no 
document received within one year of notice of the March 2006 
decision, or within 60 days of the November 2006 statement of 
the case, that could be reasonably construed as a substantive 
appeal regarding the March 2006 decision, or as a request for 
an extension under 38 C.F.R. § 20.303.

The essence of the Veteran's contentions is that he was not 
adequately assisted in his appeal by his designated service 
department representative.  The Board sympathizes with the 
Veteran's situation.  VA, however, fulfilled its legal duty 
in informing him of his responsibility.  To the extent the 
Veteran relied on representation given by his service 
department organization, VA is not liable for the Veteran's 
reliance on an action by a non-VA employee.  The service 
department representative is not an employee of VA.  Although 
it is unfortunate that the representative did not file the 
appeal, this does not provide a legal basis for awarding him 
an earlier effective date in this particular case.  

The Veteran's service is recognized and appreciated, and the 
Board acknowledges his contentions and his frustration.  
However, the Board is bound by the statutes and regulations 
governing entitlement to VA benefits.  See 38 U.S.C.A. 
§ 7104(c).  In a case such as this one, where law and not the 
evidence is dispositive for the issue before the Board, the 
claim must be denied because of a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


